UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (date of earliest event reported): October 3, 2012 Ralcorp Holdings, Inc. (Exact Name of Registrant as Specified in its Charter) Missouri (State or Other Jurisdiction of Incorporation) 1-12619 (Commission File Number) 43-1766315 (IRS Employer Identification Number) 800 Market Street St. Louis, Missouri 63101 (Address, including Zip Code, of Principal Executive Offices) Registrant’s telephone number, including area code (314) 877-7000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule 13e-4 under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. Ralcorp Holdings, Inc., a Missouri corporation (“Ralcorp”), entered into an agreement, dated as of October 3, 2012 (the “Agreement”) with Corvex Management LP and Keith A. Meister (collectively, the “Corvex Group”). The description of the terms of the Agreement included under Item 5.02 is incorporated by reference into this Item 1.01 Item 1.02
